            Case 1:18-cv-00600-PGG Document 55 Filed 03/30/20 Page 1 of 2




                                                                                    WWW.RIVKINRADLER.COM
FRANK A. VALVERDE
PARTNE R                                                                            926 RXR Plaza
(516) 357-3339                                                                      Uniondale, NY 11556-0926
Frank. valverde@ rivkin.com
                                                                                    T 516.357.3000 F 516.357.3333




                                                                         March 30, 2020

VIA ECF FILING
                                                                       March 31, 2020
Honorable Paul G. Gardephe
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007


           Re:         The Travelers Indem. Co. v. Harleysville Ins. Co., et al.,
                       Case No.: 18-cv-600 (PGG)
                       RR file no.: 4584-413

Your Honor:

       We represent plaintiff, The Travelers Indemnity Company (“Travelers”), in this
declaratory judgment action (“DJ”). Due to a typographical error in a date in a prior letter
motion, we submit this supplemental letter motion requesting an extension of time to May 4,
2020 to file a motion for costs and an accounting. Defendant, Harleysville Insurance
Company of New York (“Harleysville”), has consented to this request.

       Pursuant to the Court’s March 19, 2020 Order (“Order”) granting summary judgment
to Travelers, Harleysville had and has a primary and non-contributory duty to defend Genesys
Engineering, PC, the City University of New York, Herbert H. Lehman College and the State
of New York (“Underlying Defendants”) in two related underlying bodily injury actions. As
such, Harleysville is liable for the past fees, costs and expenses (collectively, “Costs”) that
Travelers incurred in defending the Underlying Defendants. See Order at fn 8.

         Given the Order holding Harleysville had a duty to defend the Underlying Defendants,
there is no dispute that Travelers is entitled to reimbursement of its Costs incurred defending the
Underlying Defendants. The Court instructed Travelers to brief the issue of the Costs and to seek
an accounting of the Costs by April 2, 2020 “to the extent that the parties dispute these issues”.
The Costs have been submitted to Harleysville and are being reviewed. The parties are optimistic
that any issues over the Costs can be amicably resolved. Accordingly, we respectfully request an

9 Thurlow Terrace               21 Main Street, Court Plaza South   477 Madison Avenue                2649 South Road
Albany, NY 12203-1005           West Wing, Suite 158                New York, NY 10022-5843           Poughkeepsie, NY 12601-6843
T 518.462.3000 F 518.462.4199   Hackensack, NJ 07601-7021           T 212.455.9555 F 212.687.9044     T 845.473.8100 F 845.473.8777
                                T 201.287.2460 F 201.489.0495
             Case 1:18-cv-00600-PGG Document 55 Filed 03/30/20 Page 2 of 2




Hon. Paul G. Gardephe
March 30, 2020
Page 2 of 2


extension of time until May 4, 2020, to move for the Costs and an accounting, if necessary. This
extension of time is also necessitated by delays caused by the coronavirus as the parties and their
counsel are working remotely with minimal support staff. Harleysville has consented to this
request.

             We thank the Court for its attention to this matter.


                                                     Very truly yours,

                                                     RIVKIN RADLER LLP

                                                            /s/
                                                     Frank A. Valverde


cc:          Jeffrey Rubinstein, Esq (for Harleysville) (Via ECF)




4784923 v1
